Citation Nr: 0837272	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $10,452.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision of a Committee on Waivers 
and Compromises (Committee on Waivers).  


FINDING OF FACT

On October 15, 2008, prior to the promulgation of a decision 
by the Board, in writing, the veteran withdrew his appeal of 
the claim for waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $10,452.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  





Pursuant to 38 C.F.R. § 20.202, the veteran has withdrawn the 
appeal of the claim for waiver of recovery of an overpayment 
of VA improved pension benefits in the amount of $10,452.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal of the claim for waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$10,452 is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


